Holden, J.,
delivered the opinion of the court.
This suit involves the right of the attorney-general to appeal from assessments approved by the board of supervisors, and the respective rights of the state and the taxpayer at the trial on appeal.
The appellant herein, the Robinson Land & Lumber Company, is a corporation engaged in the sawmill business in Wayne county, Miss. During the year 1920 it duly rendered its lists of assessable personal property to the tax assessor of said county, and the board of supervisors of said county, at the regular time fixed by law, to-wit, at the August meeting, 1920, met for the purpose of hearing objections and equalizing the assessment of the various taxpayers of said county, after having duly published notice, as required by law. After having passed on all of the assessments at said meeting, the personal assessment rolls were approved by the board of supervisors, as required by law, and thereupon were sent to the State Tax Commission, for their examination and approval or disapproval. The State Tax Commission duly passed on the personal assessment roll of said county, and entered its order approving-said roll without any change whatever. After the entering of said order by the State Tax Commission, the rolls were returned to the board of supervisors of Wayne county, and, on the seventh day of October, 1920, were finally approved by said board, and the certificate entered at the November meeting. On the 22d day of November, 1920, there was filed with the clerk of the board of supervisors of Wayne county, by the honorable Frank Roberson, attorney-general of the state of Mississippi a petition asking for an appeal from the assessment of the Robinson Land & Lumber Company. No objections to the assessment of the Robinson Land & Lumber Company were ever filed or made, either orally or in writing, by the attorney-general, or any one acting for the state of Mississippi, or for Wayne county, with or before the boárd of supervisors, either at the August, 1920, meeting of said board or at any other meet*558ing thereof, and the first notice that any one had that any officer of the state was dissatisfied with said personal assessment was the filing of said petition on the 22d day of November, 1920.
The personal roll, as finally approved by the board of supervisors, shows that the personal assessment of the Eobinson Land &.Lumber Company was two hundred thousand dollars. The agreed statement of facts filed herein shows that the item appearing on said personal roll of the Eobinson Land & Lumber Company, under the head of lumber, shingles, fertilizer, or other manufactured products, eighty-four thousand, nine hundred and thirty dollars, was two thousand dollars less than the real value of said articles; that the real value of said articles was, on the 1st day of February, 1920, the sum of eighty-six. thousand, nine hundred and thirty dollars, and said agreed statement of facts further shows that the item appearing on said assessment under the head of máchinery, eighty thousand dollars, was two thousand dollars more than the real value of said machinery; on the 1st day of February, 1920, the said machinery was in fact worth only seventy-eight thousand dollars; so that, while one item of assessable property was underassessed two thousand dollars, another item was overassessed an equal amount, and the ássessable value of all of the personal property of the Eobinson Land & Lumber Company, as of February 1, 1920, did not exceed the aggregate amount of said assessment, to-wit, two hundred thousand dollars.
The appellant herein, in the lower court, filed an original and amended motion to dismiss. On the hearing of this motion, the lower court overruled the same, and thereupon the appellant filed its objection to any increase in its personal assessment. . The appellee filed a demurrer to the objection above referred to, which demurrer was by the trial court sustained, and thereupon the lower court entered a judgment increasing the assessment of the Eobinson Land & Lumber Company two thousand dollars; hence this appeal.
*559It is contended by the appellant that the attorney-general is without power to prosecute any appeal from an assessment, for the reason that chapter 120, Laws 1918, which gives the attorney-general the right to appeal from an assessment approved by the board, has, by implication, been repealed by chapter 135, Laws 1918, as amended by chapter 323, Laws 1920. We are unable to agree with the contention of appellant that the chapter granting authority to the attorney-general to appeal from the decision of the board on any assessment is repealed by implication, because the two chapters, 120 and 135, Laws 1918, were enacted at the same time, and are not repugnant to each other. It clearly appears that the legislature intended that both statutes should stand and work in harmony with each other.
Appellant further contends that chapter 120, Laws 1918, granting the right of appeal to the attorney-general, is in violation of the due process and equal protection clauses of the Constitution, in that it gives the state and county twenty days in which to appeal, while it only gives the taxpayer five days within which to appeal. This position is untenable, for the reason that there is no discrimination in the act as between persons or corporations, and, as the right of appeal is statutory, and could be granted or refused by the state, the state being the sovereign power dealing with a procedure with reference to1 taxation and revenue, it has the inherent power of discriminating in its own favor as to the time in which to appeal, so long as it affords equal protection of the law as between all persons.
Next, the appellant argues that the appeal of the attorney-general should have been dismissed, for the reason that he did not first present and file with the board his objections to the assessment as rendered by the tax assessor and .approved by the board, as required by the said chapter 120, Laws 1918. We must disagree with the appellant on this point, because the statute granting the attorney-general the right of appeal does not require him to file objections before the board; the provisions with reference to *560filing objections applies only to persons, taxpayers, and not to the state.
It is further contended by the appellant that the appeal of the attorney-general must fail, because there should have been an issue raised and a trial had in the court of original jurisdiction — that is, the court of the board of supervisors; and that, since no issue was raised and tried before the board, no appeal can be maintained and a trial had in the circuit court. We cannot concur with this view, because there was an issue on the assessment before the board, and a decision by its approval of the assessment, and from this judgment the appeal was properly prosecuted by the state through its attorney-general.
The next point urged by the appellant is that the appeal by the attorney-general was taken by direction of the State Tax Commission, and must fail because the Tax Commission has no authority to direct any such appeal. There is no merit in this point, for the reason that it makes no difference whether the Tax Commission has authority to direct the appeal or whether it had any authority whatever in the premises, the attorney-general had the authority to appeal, and he exercised it.
The appellant next contends that the circuit court erred in increasing the assessment two thousand dollars on the lumber of appellant, and in not permitting appellant to offset this increase by showing that its assessment of its machinery was at an amount which exceeded its true value by two thousand dollars; that,, as the attorney-general had appealed from the whole personal assessment of appellant, and as the appeal was to be tried anew, appellant should have been permitted to show that, while the lumber was undervalued two thousand dollars, the machinery was overvalued two thousand dollars, but that the total true value of all of the personal property was the same as that assessed and approved by the board of supervisors, and could not be increased. ' On this proposition, we think the appellant is right, and that the court erred in refusing to permit the appellant to reopen the assessment on his *561machinery and show that it was overvalued to the extent of two thousand dollars by the assessment approved by the board of supervisors.
The appeal by the attorney-general was from the entire assessment of the personal property of the appellant, and, by an agreed statement of facts in this record, it appears that the machinery was overvalued to the extent of two thousand dollars, and that the lumber was undervalued to that extent. The statute which authorizes the procedure plainly provides that the appeal is to be tried anew in the circuit court, which undoubtedly means that the issue as to the valuation of all of the personal property of the appellant is to be determined de novo, and a new judgment rendered assessing the property at such value as shown by the evidence on the trial.
It would be manifestly unfair to the taxpayer, who has been brought into the circuit court on appeal by the attorney-general for a new trial as to the valuation of his personal property, to be denied the right to show that, while some of his personal property is undervalued, other personal property is overvalued, and that the aggregate valuation of all of the property assessed does not exceed the total assessment approved by the board. And that is exactly this case. The total valuation of the personal property of appellant, after increasing the lumber assessment two thousand dollars and reducing the machinery assessment two thousand dollars, was two hundred thousand dollars, this being0 the same amount of the assessment appealed from by the attorney-general; therefore, the court should have permitted the appellant to present his defense showing the overvaluation in the assessment of the machinery.
Counsel for the attorney-general, in opposition to the above view, urges that the taxpayer is estopped from denying his assessment, and that he must appeal before he can ask for a reduction in the assessed valuation of his property. We are familiar with the rule of estoppel of the taxpayer to dispute the assessment as listed by him, but *562the rule is not applicable in .this case for several reasons, two of which are, first, that the record does not show here that the taxpayer listed the machinery at eighty thousand dollars, and, second, the doctrine of estoppel in such cases has reference to the right of the taxpayer'to contest or dispute an assessment listed by him in resisting the collection of some right incident thereto; but in the case before us we are dealing with a statute which provides that upon appeal the question of assessment as to values is to be tried anew, and there decided upon proof showing whether the assessment is under or over the true value.
And, last, appellant contends that the increase allowed by the circuit court is error, because no notice was sent by mail to appellant by the, clerk of the board of supervisors showing the increase of the assessment as required by section 6, chapter 823, Laws 1920. There is scant room for discussion of this point, because the requirement of notice by mail to a taxpayer whose assessment has been increased has reference to an increased assessment made by the board of supervisors, and not to an increased assessment made by the circuit court on the appeal and trial in that tribunal.
The judgment of the lower court is reversed, and case remanded.

Reversed and remanded.